Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER STATEMENT
This action is responsive application filed on 11/15/2019. Claims 1-10 are pending. The terminal disclaimers filed for parent application #14/461,209 patented as U.S. Patent No. 9,123,072 and application # 15/908,715 patented as U.S. Patent No. 10,535,088 has been accepted by the office on 02/04/2021.

Amendment to the Specification
Applicant submitted amendment to specification on 07/20/2020 deleting first chain of CONTINUATION of parent applications and deleting U.S. Application 14/750,081 filed on June 25, 2015 Abandoned from second chain of CONTINUATION of parent applications as presented in specification paragraph [0001]. Examiner has not entered the submitted amendment to the specification dated 07/27/2020 as applicant agreed to re-incorporate the application’s deleted portions into the CONTINUATION chain returning the original form by resubmitting the amendment to the specification as discussed in the attached telephone interview on 02/11/2021.

	EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 1, 3 and 4 as per attached proposed examiner amendment submitted by the applicant on February 11, 2021.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Kelly J. Hollowell, PhD, Attorney (registration # 42,664) on February 11, 2021 and an interview summary of which is attached herewith. The application has been amended as follows:

1.	 (Currently Amended): A system comprising:
a processor; and a memory operably coupled with the processor, wherein the memory comprises processor executable program instructions configured that when executed by the  processor cause the apparatus to implement an application server for pricing offers of healthcare services by healthcare service providers, wherein the application server 
a virtual payment system manager linked to the application server;
a data storage system storing a plurality of service detail information records associated with a plurality of healthcare service sets, each healthcare service set identifying a primary service, a set of base pricing metrics for the primary service, and a first set of cost adjustment metrics for each of a plurality of geographic zones and
wherein, the pricing tool is configured that upon a user accessing the pricing tool, the pricing tool determines a base physician fee for the primary service based on the set of base pricing metrics for the primary service included in the service detail information record,
determine a location indication, based on the location stored in a session data object that specifies a location for performing the primary service,
dynamically perform a calculation of an adjusted physician fee for the primary service based on the first set of cost adjustment metrics that corresponds to the location specified by the location indication, determine a recommended price for the indicated healthcare service set based on the adjusted physician fee calculated for the primary service, and render respective indications of the adjusted physician fee and the recommended price determined for the indicated healthcare service set,
	wherein the user interface provided by the client application includes a graphical user interface element that is accessible by the user and the user submit a request to the pricing tool for the indicated healthcare service set to be offered for purchase, and the pricing tool is configured to generate an information record, store the information record in association with the respective account information record, update the session data object on the application server, and send an electronic document to the user in a printable form;
wherein, upon rendering the respective indications of the adjusted physician fee calculated for the primary service and the recommended price determined for the indicated healthcare service set, the pricing tool 
wherein the service offer information record that is established has 
wherein the data storage system further comprises a virtual money account database configured to maintain records of virtual funds of the user in a transaction marketplace system; wherein the virtual payment system manager is configured to allocate and distribute the virtual funds in the transaction marketplace system to virtual accounts of the user;
wherein the application server 
wherein the network service operated ting a voucher for the user that includes a description of the purchased service offer.

2. 	 (Original) The system according to claim 1, wherein the data storage system further comprises a service offer database storing a bundled set of healthcare services offers.

3.	 (Currently Amended): The system according to claim 2, further comprising a configured with a machine learning algorithm, the application server communicatively coupled to the data storage system, the application server using the machine learning algorithm instructs the service offer database to store each healthcare service provider service corresponding to the user selection via the user interface and the application server displays the bundled set of healthcare services via the user interface.

4.	 (Currently Amended): The system of claim 1, wherein the virtual payment system manager implemented by the processor executable program instructions executed by the application server further comprises:
a virtual account management module configured to access the virtual money account database to maintain virtual money accounts;
a communication module configured to generate notifications and reports with respect to the virtual money accounts;
a virtual payment module 
a transaction tracking module configured to dynamically perform updates to the accounting details pertaining to transactions;
a virtual fund creation and disbursement module configured to implement functionality for creating or instantiating virtual fund objects within respective account information records for the virtual money accounts; and
an adjustment module 

5.	(Original) The system of claim 1, wherein the data storage system further comprises an insurance database programed to provide optimized bundled prices for the healthcare services, 
wherein the application server electronically submits an electronic claim to an insurance company and the application server receives a request to count the payment amount towards a patient's deductible.

6.	(Original) The system of claim 5, wherein the application server further comprises a deductible checker to look up the patient's deductible.

7.	(Original) The system of claim 1, wherein the application server further comprises a shopping cart to provide details of pricing of the healthcare services to the user.

8.	(Original) The system of claim 7, wherein the application server automatically communicates the shopping cart details of pricing to the user when the user registers for the healthcare service.

9.	(Original) The system of claim 8, wherein the application server verifies the pricing details in the shopping cart.

10.	(Original) 1he system of claim 1, wherein the application server further comprises a drug discount card for the user for subscription of healthcare services.

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable order of combination of element with feature of: “the pricing tool determines a base physician fee for the primary service based on the set of base pricing metrics for the primary service included in the service detail information record, determine a location indication, based on the location stored in a session data object that specifies a location for performing the primary service, dynamically perform a calculation of an adjusted physician fee for the primary service based on the first set of cost adjustment metrics that corresponds to the location specified by the location indication, determine a recommended price for the indicated healthcare service set based on the adjusted physician fee calculated for the primary service, and render respective indications of the adjusted physician fee and the recommended price determined for the indicated healthcare service set;  wherein, upon rendering the respective indications of the adjusted physician fee calculated for the primary service and the recommended price determined for the indicated healthcare service set, the pricing tool in response to receiving a request submitted from the user, direct a service offer information record associated with a service offer for the indicated healthcare service set to be established that comprises a plurality of other service offer information records; and  wherein, the service offer information record that is established has an indication of the primary service, a purchase price based on the recommended price, and payment amount based on the adjusted physician fee calculated for the primary service “ in network-based marketplace pricing tool for facilitating purchases of bundled services and products.

Discussion 
The claims as recited in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application providing a technical solution to provide mechanism for providers offering a large number of services for purchase via marketplace system for customer users registered with  the system without having to perform full set of operations in accessing functionality provided by procedure (see Specification: paragraph [0121]).The claims as amended provide technology-based solution of effective physician rate adjustment provision in making a genera pricing adjustment by dynamically accessing the physician rate cost adjustment data in cost adjustment information database that corresponds to the newly-specified physician location and derive corresponding geographic adjustment rate  and corresponding adjustment to each of service category of particular medical service procedure category (Specification: Fig. 7A, 7B and 7C: paragraph [0110, 0127]). The claims are eligible because it do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cite prior arts, Kuo teaches generating doctor profile based on plurality of parameters including treatment skills, level and location of the doctor’s office (see abstract, paragraph [0053]). Gustafson et al. teach referring physician based on hierarchical disease profile matching (see abstract). The international publication prior art of Kundu et al. teach monitoring and confirming delivery of healthcare bundle to patients. The Non-patent Literature of Grosze teach payment of healthcare services by virtual card (see page 1). None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique features as listed and described above. Therefore, the claims 1-10 are deemed to be allowable in the same rational as patented parent applications and over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        02/26/2020